Citation Nr: 1817646	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  14-39 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether the reduction of the rating for residuals, fracture left foot, from 30 percent disabling to 10 percent disabling from November 1, 2013, was proper.  


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel

INTRODUCTION

The Veteran had active duty service from November 1994 to September 1995.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2013 and July 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in October 2017.  A transcript of the hearing has been associated with the claims file.

The Board recognizes that a claim stemming from a rating reduction action is a claim for restoration of the prior rating and does not contemplate a claim for an increased rating.  Peyton v. Derwinski, 1 Vet. App. 292 (1991); Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  As such, the claim currently on appeal is limited to whether the reduction was proper for the time period from November 01, 2013.


FINDING OF FACT

The evidence used to reduce the rating for the left foot disability from 30 percent to 10 percent did not show improvement in the Veteran's ability to function under the ordinary conditions of life and work.


CONCLUSION OF LAW

The reduction in the rating assigned for the service-connected left foot disability, from 30 percent to 10 percent, effective November 1, 2013, was not proper.  38 U.S.C. §§ 1155, 5112 (2012); 38 C.F.R. §§ 3.105(e); 3.344(c); 4.1, 4.71a, Diagnostic Code (DC) 5243 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

Reduction

For disability ratings that have been in place less than five years, 38 C.F.R. § 3.344(c) contemplates that these disabilities have not become stabilized and are likely to improve.  Thus, reexaminations disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating.

At the time the RO reduced the rating for the Veteran's left foot disability, effective November 1, 2013, his 30 percent rating had been continuously in effect since August 20, 2010, a period of less than five years.  As such, the provisions of 38 C.F.R. § 3.344 (a) and (b), are not applicable. 

Nonetheless, 38 C.F.R. §§ 4.2 and 4.10, taken together, mandate that in any rating reduction, irrespective of the time that the disability rating has been in effect, it must not only be determined that an improvement in a disability has actually occurred, "but also that that improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work."  Faust v. West, 13 Vet. App. 342, 349 (2000) (citing Brown (Kevin) v. Brown, 5 Vet. App. 413, 421 (1993); cf. 38 C.F.R. § 4.10.

In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated (although post-reduction medical evidence may be considered in the context of considering whether actual improvement was demonstrated).  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).  The Veteran need not demonstrate that he is entitled to retain the higher evaluation; rather, it must be shown by a preponderance of the evidence that the reduction was warranted.  See Brown (Kevin), supra; Kitchens v. Brown, 7 Vet. App. 320 (1995).

The Veteran's left foot disability is rated under Diagnostic Code 5284.  Diagnostic Code 5284 provides a 10 percent rating for impairment of moderate degree, a 20 percent rating for moderately severe impairment, and a 30 percent rating for severe impairment.  38 C.F.R. § 4.71a.

In the instant case, the Veteran was assigned a 30 percent rating based on the results of a September 2010 VA examination.  On examination, it was noted that the Veteran's foot disability had progressively worsened and that "[the Veteran] is not on any treatment for this condition and feels that nothing has worked to date."  His left foot gave way; swelled; was unstable, stiff, and weak; and caused incoordination.  Decreased speed of joint motion as well as warmth, redness, swelling, and tenderness was noted.  The Veteran reported severe flare-ups that "comes on its own with nothing in particular" with a frequency of 2-3 times a week.  The flare-ups would last from 1 to 2 days.  It was noted that weight-bearing was affected.  There was tenderness to palpation on the dorsal aspect of the left foot during examination as well as limitation of motion.  The examiner noted that the Veteran's left foot disability severely impaired him from doing chores, traveling, bathing, dressing, toileting, and grooming.  It additionally prevented him from shopping and exercising.  He had range of motion of dorsiflexion from zero to 5 degrees and plantar flexion from zero to 15 degrees with no objective evidence of pain with active motion.  There was no joint ankylosis. 

The Veteran was afforded another VA examination in December 2012, which served as the basis for this proposed reduction, but the results of which have been contested.  In particular, at his Board hearing, the Veteran contended that the examiner seemed rushed and his examination was unlike his previous ones in that it was complete within five minutes.  At the examination, the Veteran reported that since his foot injury, he experienced intermittent, although almost constant, pain.  He reported that as a result of the pain, he is unable to wear shoes that contact the dorsum of the foot.  The examiner noted that the Veteran experienced no swelling or deformity, but that there was "exquisite tenderness to palpation over the mid dorsum of the left foot."  There was no weakness on examination and his toe range of motion was within normal limits. 

At his Board hearing, the Veteran explaining that his foot disability has not improved.  He reported being unable to do many tasks or completing tasks, such as yardwork, but only with severe pain.  He reported that his foot is extremely tender and results in sharp, shooting pain like "inflammation at times."  He reported flare-ups, during which he cannot walk on his foot.

Based on the foregoing, the Board finds that the evidence did not show actual improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Significantly, the evidence indicates that the Veteran's left foot disability continues to have significant effects on his life, and that it remains at a substantially similar level of severity from August 20, 2010.  Of particular importance, the Board notes that the December 2012 examiner did not consider the Veteran's reports of flare-ups, nor did the examiner explain how his left foot disability impacted his daily life, as the previous VA examiner had.  Although there are very limited treatment records documenting the Veteran's condition, it was previously noted on VA examination in September 2010 that the Veteran did not pursue treatment for his foot as nothing had previously helped.  The Veteran has testified that his left foot symptomatology has not improved and the Board has no reason to question his credibility in this regard.

Thus, after considering the record as a whole and affording the Veteran the benefit-of-the-doubt, the Board finds that the rating reduction was not proper, and the 30 percent rating is restored as though the reduction had not occurred.


ORDER

The rating reduction from 30 percent to 10 percent disabling for the Veteran's left foot disability was not proper; therefore, the 30 percent rating is restored, effective November 1, 2013.



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


